18-50197-rbk Doc#100 Filed 08/13/19 Entered 08/13/19 10:56:54 Main Document Pg 1 of
                                         2




  The relief described hereinbelow is SO ORDERED.

  Signed August 13, 2019.


                                                      __________________________________
                                                                   Ronald B. King
                                                        Chief United States Bankruptcy Judge




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  IN RE:                                          §
                                                  §
  PETROLEUM TOWERS–COTTER, LLC                    §   CASE NO. 18-50197-RBK
                                                  §
  DEBTOR                                          §   CHAPTER 11

                                   ORDER DISMISSING CASE

          On this day came on for consideration the Expedited Motion to Voluntarily Dismiss Case

  (the “Motion”) filed by the Debtor herein. The Court finds that proper notice was given for the

  Motion, and based upon the record before the Court, cause exists under Section 1112 of the

  Bankruptcy Code to dismiss the case.

          It is therefore, ORDERED, ADJUDGED and DECREED that the Debtor’s Motion is

  granted and the above styled and numbered case is hereby DISMISSED without prejudice to

  refiling.

          It is further ORDERED, ADJUDGED and DECREED that the findings of fact,

  conclusions of law, and all other provisions and orders set forth in the Order Approving Sale of


                                                  1
18-50197-rbk Doc#100 Filed 08/13/19 Entered 08/13/19 10:56:54 Main Document Pg 2 of
                                         2



  Property of the Estate Free and Clear of Liens, Claims, Encumbrances and Interests entered on

  April 3, 2019 (Doc. 80), and any court approved modification or supplementation thereof, shall

  survive the dismissal of this case and remain fully effective and enforceable.

         It is further ORDERED, ADJUDGED and DECREED that, within fourteen (14) days

  of entry of this order, the Debtor shall file monthly operating reports for July 2019 and for

  August 1, 2019 through the date of entry of this order.

                                                 ###




  Order submitted by:

  H. Anthony Hervol
  Law Office of H. Anthony Hervol
  4414 Centerview Drive, Suite 207
  San Antonio, Texas 78228
  (210) 522-9500
  (210) 522-0205 Fax
  email: hervol@sbcglobal.net
  Attorney for the Debtor




                                                   2
